Citation Nr: 1217224	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  07-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 2, 2009, and to an initial rating greater than 20 percent thereafter, for degenerative joint disease of the left shoulder.

2.  Entitlement to an initial compensable rating prior to March 2, 2009, and to an initial rating greater than 10 percent thereafter, for residuals of a left hand fracture and left wrist sprain.

3.  Entitlement to an initial compensable rating prior to March 2, 2009, and to an initial rating greater than 10 percent thereafter, for degenerative joint disease of the left knee due to limited left knee flexion.

4.  Entitlement to an initial rating greater than 10 percent for degenerative disc disease and degenerative joint disease of the lumbar spine at L3-S1 with moderate central spinal stenosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted, in pertinent part, the Veteran's claims of service connection for degenerative joint disease of the left shoulder, residuals of a left hand fracture and left wrist sprain, and for degenerative joint disease of the left knee, assigning zero percent ratings effective October 1, 2006, for each of these disabilities.  The RO also granted service connection for degenerative disc disease and degenerative joint disease of the lumbar spine at L3-S1 with moderate central canal stenosis, assigning a 10 percent rating effective October 1, 2006.

In a June 2009 rating decision, the RO assigned higher initial 10 percent ratings effective March 2, 2009, for the Veteran's service-connected degenerative joint disease of the left shoulder, residuals of a left hand fracture and left wrist sprain, and degenerative joint disease of the left knee.

In September 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In a June 2010 rating decision, the RO assigned a separate 10 percent rating effective October 26, 2009, for the Veteran's service-connected degenerative joint disease of the left knee based on limited left knee extension.  The Board observes in this regard that VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Because the initial ratings assigned to the Veteran's service-connected degenerative joint disease of the left shoulder, residuals of a left hand fracture and left wrist sprain, degenerative joint disease of the left knee, and degenerative disc disease and degenerative joint disease of the lumbar spine at L3-S1 with moderate central canal stenosis are not the maximum ratings available for these disabilities, all of these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Unfortunately, as is explained below, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected degenerative joint disease of the left shoulder ("left shoulder disability"), residuals of a left hand fracture and left wrist sprain ("left hand and left wrist disability"), degenerative joint disease of the left knee due to limited left knee flexion ("left knee disability"), and degenerative joint disease of the lumbar spine at L3-S1 with moderate central spinal stenosis ("lumbar spine disability") all are more disabling than currently evaluated.

In its September 2009 remand, the Board directed that the RO/AMC schedule the Veteran for a new VA examination to determine the current nature and severity of his service-connected left shoulder disability, left hand and wrist disability, left knee disability, and lumbar spine disability.  The Board specifically found that the March 2009 VA examination was inadequate for VA disability compensation purposes.  See 38 C.F.R. § 4.2 (2011).  The Board also specifically found that the March 2009 VA examiner had concluded that there was no clinical evidence of lumbar radiculopathy although this finding was contradicted directly by earlier VA treatment records (an August 2006 electromyograph (EMG)) which had shown evidence of lumbar radiculopathy.  The Veteran asserted that he had been rushed through the March 2009 VA examination.  He also essentially testified at his July 2009 Travel Board hearing that all of his service-connected disabilities had worsened since the March 2009 VA examination. 

Unfortunately, although the RO/AMC properly scheduled the Veteran for another VA examination in October 2009, this examination was conducted by the same VA examiner who had conducted the March 2009 VA examination and also is inadequate for VA disability compensation purposes.  Id.  First, although the Board requested in its September 2009 remand that appropriate testing, to include x-rays and EMG studies, be conducted as part of any new VA examination, no x-rays or EMG studies were obtained in October 2009.  Second, although the October 2009 VA examiner was asked to identify neurological manifestations of the Veteran's service-connected lumbar spine disability "and comment on the severity of any such manifestations," see Board remand dated September 21, 2009, at pp. 4-5, this examiner only diagnosed the Veteran as having lumbar radiculopathy and did not provide any indication as to its severity.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in August 2010 without complying with all of the September 2009 remand instructions.  Given this error, another remand is required.  

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected degenerative joint disease of the left shoulder, residuals of a left hand fracture and left wrist sprain, degenerative joint disease of the left knee, and/or for degenerative disc disease and degenerative joint disease of the lumbar spine at L3-S1 with moderate central spinal stenosis since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  As requested in the Board's September 2009 remand, schedule the Veteran for VA examination to determine the nature and severity of his service-connected degenerative joint disease of the left shoulder, residuals of a left hand fracture and left wrist sprain, degenerative joint disease of the left knee due to limited left knee flexion, and/or for degenerative disc disease and degenerative joint disease of the lumbar spine at L3-S1 with moderate central spinal stenosis.  This examination must be conducted by a different VA examiner than the VA examiner who conducted the Veteran's March and October 2009 VA examinations.  The claims file and a copy of this remand must be provided to the VA examiner for review.

All indicated studies and tests should be conducted, to include specifically range of motion testing and x-rays of all affected joints (left shoulder, left hand, left wrist, left knee, and lumbar spine).  X-rays of all affected joints must be obtained as part of this examination.  

For the Veteran's service-connected left shoulder disability, the examiner should state whether this is the major (dominant) or minor (non-dominant) shoulder.  The examiner also should state whether the Veteran's service-connected left shoulder disability is manifested by limitation of motion of the left arm at shoulder level, midway between the left side and shoulder level, or limited to 25 degrees from the left side.

For the Veteran's service-connected residuals of a left hand fracture and left wrist sprain, the examiner should state whether it is manifested by palmar flexion limited in line with the forearm or dorsiflexion limited to less than 15 degrees.

For the Veteran's service-connected degenerative joint disease of the left knee due to limited left knee flexion, the examiner should state whether it is manifested by flexion limited to 45 degrees, flexion limited to 30 degrees, or flexion limited to 15 degrees.

For the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine at L3-S1 with moderate central spinal stenosis, the examiner should state whether it is manifested by incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 1 week but less than 2 weeks during the past 12 months, incapacitating episodes of IVDS having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, or incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  The examiner is advised that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner also is asked to state whether any of the Veteran's service-connected disabilities of the left shoulder, left hand and left wrist, left knee, and/or lumbar spine is productive of pain, weakened movement, excess fatigability, or incoordination on movement.  If any of these factors are present in an affected joint, then the examiner should describe the severity (mild, moderate, or severe, for example) of such symptoms.

The examiner finally is asked to identify all neurological manifestations of the Veteran's service-connected lumbar spine disability, if present, and to describe the severity (mild, moderate, or severe, for example) of such manifestations.  An EMG study of the lower extremities, if appropriate, also must be obtained.  If an EMG study of the lower extremities is not appropriate, then the VA examiner must explain why in the examination report.

A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

